Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 2 March 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                  
                     Sir
                     Colo. Morehouses March 2nd 1781
                  
                  The third day after he left you, the Baron de Closen did me the pleasure of delivering me your Excellency’s letter of the 25th.  His diligence and zeal perfectly equalled your expectations.  The important and agreeable intelligence, the dispatches by him contained, determined me to lose no time in setting out, to enjoy the satisfaction which I have been so long promising myself.  I hope to arrive at Newport early on Tuesday, in time to have a conversation with your Excellency and the Chevalier des Touches, previous to the departure of his Fleet.
                  I had early given all the directions to the Commanding Officer in Virginia intimated in your letter; but I have sent fresh orders which will be conveyed to him by Colo. Gouvion.
                  On my way to this place, I met your dispatch of the 27th.  I congratulate you on the arrival of the Astree.  I hope it will satisfactorily enlighten our future projects.
                  The Baron Closens politeness makes him insist on taking the trouble to precede me to announce my coming to your Excellency.  With all the Sentiments of the sincerest Esteem and attachment I have the honor to be Yr Excellency’s most obt and hble Servt
                  
                     Go: Washington
                  
               